CRAWFORD, Judge
(dissenting):
Appellant has not met his burden to show lack of competence by his civilian and military trial defense counsel. In essence, when defense counsel is faced with the knowledge that the foundation for the testimony of his or her expert witness’ is weak, and counsel can introduce the defense theory or theories through cross-examination of the government witnesses, thereby avoiding the dangers of cross-examination of the defense expert, it is a valid tactical decision for counsel not to call that defense expert.
Nothing the defense expert would have stated alters the basic fact that appellant operated his automobile negligently while under the influence of alcohol, and that his negligence resulted in the victim’s death. Contributory negligence by the victim is not a defense to negligent homicide, unless it “looms so large” that the accused’s negligence is no longer “a substantial factor” in the victim’s death. United States v. Taylor, 44 MJ 254, 256-57 (1996). Here, any negligence that may have been committed by the victim did not “loom so large.”
FACTS
The accused was charged with driving a motor vehicle with a suspended license, driving while intoxicated, and involuntary manslaughter. He was acquitted of driving on a suspended license and the major felony of involuntary manslaughter, but found guilty of *102the lesser-included offense of negligent homicide and driving while intoxicated.
During the early morning hours of March 17, 1995, appellant was driving his black 1985 Pontiac Fiero GT on Fort Bragg, N.C., on his way to his first morning formation. Appellant had been “out on the town” drinking with friends on the evening of March 16, had become intoxicated, and had only a little more than 3 hours’ sleep before leaving for duty on the morning of March 17th.
At the same time, Staff Sergeant (SSG) Tracy A Johnson was also traveling to work on Fort Bragg. While driving at the posted speed limit of 45 miles per hour, SSG Johnson observed appellant’s car pass her. After appellant’s car passed her, SSG Johnson saw it “swerving” to the right and left as it sped ahead of her. Both vehicles stopped at the intersection of MaeRidge Road and Longstreet Road, and both turned right onto Longstreet and passed a road guard who was holding a flashlight. Appellant saw “ruck marchers on the left hand side of the road” who had chemical lights on their helmets and were clearly visible. Shortly after turning onto Longstreet Road, appellant’s ear struck Private First Class (PFC) Roger McLean, who was participating in a unit road march. PFC McLean was walking in the direction of the traffic flow and was struck from behind. SSG Johnson testified she saw appellant’s car swerve off the roadway and then saw McLean’s body fly over his car.
After coming to a stop, appellant, a state-recognized emergency medical technician, exited his car and ran back to render assistance to the victim. However, the victim died shortly after the accident. Appellant was taken to the hospital, and a blood alcohol test (BAT), administered approximately 2 hours after the accident, showed a reading of 0.144. Appellant had a prior civilian court conviction in 1992 for driving while impaired.
Appellant admitted going to a Japanese restaurant the night before the accident, where he had sushi, soup, and a 22-ounce beer. He had consumed “a beer and a half’ before going out to the restaurant. After leaving the restaurant, he went to a sports bar, where he remained for about 3 hours, continuing to drink. Besides beer, appellant consumed “three shots” of a drink called “Iron Curtain,” a mixture of half Rumupleminze and Jagermeister. Since he was in no condition to drive, a friend drove him to his girlfriend’s house, where he slept for a little more than 3 hours. Appellant stated he was going between 30 and 35 mph when he struck the victim. He claims he never saw the victim before striking him.
DISCUSSION
To succeed on an ineffective-assistance-of-counsel claim, appellant must meet the two-pronged standard established in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). These prongs are (1) “that counsel’s performance was deficient” and (2) that “the deficient performance prejudiced the defense.” The latter prong “requires showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.” United States v. Wean, 45 MJ 461, 463 (1997) (quoting Strickland, supra at 687, 104 S.Ct. 2052). Appellant fails to meet either prong.
There is a “strong presumption” that the defendant was adequately represented. “It is all too tempting ... to second-guess” a lawyer’s performance, and the court should try to “eliminate the distorting effects of hindsight.” Strickland, supra at 689, 104 S.Ct. 2052. There is no requirement to order affidavits when strategic or tactical decisions made' by counsel do not lead to a violation of the first prong of the test. The Court in Strickland held that “strategic choices made after thorough investigation of law and facts relevant to plausible options are virtually unehallengable[.]” Id. at 690, 104 S.Ct. 2052.
Appellant asserts that he was denied effective assistance of counsel by his counsels’ failure to call an accident reconstruction expert, Mr. Edward Livesay. An accident reconstruction report (dated June 16, 1995) prepared by Mr. Livesay first appeared as enclosure 56 of appellant’s posttrial submission to the convening authority. Mr. Livesay admits that he conducted his survey long after the accident and that he relied'primari*103ly upon information provided to him by appellant. Nevertheless, he concluded that the victim was walking in the road when he was struck and that the accident was unavoidable. He suggests that the victim, an African-American, wearing camouflage and not wearing adequate reflective devices, would not have been visible to an approaching motorist at that time of the morning.
There are a number of tactical reasons why the defense may not have called Mr. Livesay as a defense witness. First, they had established during the prosecution’s case that the victim was on the wrong side of the road and a sergeant was yelling at him to cross the road. Second, realizing the strength of the government case, the defense unsuccessfully sought to suppress the blood alcohol reading taken at 7:10 a.m. Failing to suppress the BAT, they sought to minimize it. Dr. Hugh J. Burford testified on cross-examination that there are a number of factors other than a blood alcohol test which will show whether an individual was impaired. Many of these favored the defense. The defense closed with a hypothetical, with Dr. Burford admitting that a good indication that the individual was not impaired is when an individual with training as an emergency medical technician “noticed an individual in distress; exited his vehicle; approached that individual, and” offered assistance. Third, the defense established through the government witnesses that some chemicals used on the arm before drawing the blood may slightly elevate the BAT. Fourth, the defense established that, while appellant passed SSG Johnson on MacRidge Road, she caught up with him at the stop sign before they turned. After they turned on Longstreet Road, she stayed within two or three car lengths, thus refuting the evidence that he was going more than 35 miles per hour. Additionally, because of the time of day, it was difficult to see someone who had reflectors on their person.
Whether inadvertent or not, the defense in their closing argument acknowledged that, even with the victim on the asphalt, as was their theory of the case, and with appellant traveling at approximately 35 miles an hour, appellant was negligent at least in the “civil” meaning of the term. This recognized what all the members knew. At a post like Fort Bragg, in the early morning hours, there are many formations on the road. Whether they are in a rucksack march or doing physical training, these individuals are on the asphalt and shoulder, and reasonable care requires drivers to use caution.1 Appellant was fortunate to be found guilty of negligent homicide and not involuntary manslaughter.
The failure to call Mr. Livesay does not constitute deficient professional performance by appellant’s defense counsel. Although the report and testimony by Mr. Livesay may have been favorable to the defense side, the decision not to call this witness falls within the spectrum of defense strategy. In light of the eyewitness testimony that contradicted the- report, defense counsel may have discounted the evidentiary significance of the report based on the evidence they obtained during the prosecution case-in-chief. Thus, I dissent.

. Many installations limit the speed when there is a formation on the road to approximately 10 miles per hour. In fact many speed limit signs have such limitations. However, in this case the local regulation which has the force of a local statute was not introduced.